DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 should be amended to -A heat engine comprising:-.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 1 should be amended to -A heat engine comprising:-.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 1 should be amended to – wherein the diluent is selected from [[the]] a group consisting of-.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim recites the limitation "the heat engine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The office should amend the first lines of the claim as indicated above in the claim objections to overcome this rejection.
The claim recites the limitation "the combustion chamber" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2 through 5 are rejected due to their dependence on claim 1.

Regarding claim 5:
The claim is unclear because of the limitations “second conduit” and “reactor” in lines 3 and 4 respectively.  It’s not clear if these limitations are establishing a second “second conduit” and “reactor” or refer to the same structures established in claim one (a which is claim depends).  For the sake of examination, the office has assumed that these limitations refer to the structures established in claim one.  However, the applicant should amend claim 5 to indicate “the second conduit” and “the reactor”.

Regarding claim 6:
The claim recites the limitation "the combustion chamber" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 7 through 22 are rejected due to their dependence on claim 6.

Regarding claim 17:
The claim recites the limitation "the concentration" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 18 through 22 are rejected due to their dependence on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 3,982,878 to Yamane et al. (Yamane).
Yamane discloses:
Regarding claim 1:
A heat engine (figures 3 and 4) comprising: 
a reactor (66); 
a condenser (heat exchanger 76 that cools the exhaust and removes water from the exhaust gas; column 4, lines 45-55) for condensing a gas (gases within line 68 and removes water) in a working fluid (combined gases within line 68 that includes CO2 and H20) of the heat engine; 
a first conduit (68) fluidly  coupling an outlet of the reactor (66) to an inlet of the condenser (heat exchanger 76); and 
a second conduit (78, 56 and 64) fluidly coupling an outlet of the condenser (heat exchanger 76) to an inlet of the reactor (66).

Regarding claim 2:
The heat engine according to Claim 1, wherein the reactor (66) is the combustion chamber of an internal combustion engine (column 4, lines 1-10).

Regarding claim 3:
The heat engine according to Claim 2 further comprising a first supply line (60) configured for supplying a first reactant (28, O2) into the first and/or second conduit (78, 56 and 64; the first reactant is supplied to the second conduit 78, 56 and 64 via first supply line 60).

Regarding claim 4:
The heat engine according to Claim 2 further comprising a second supply line (58) configured for supplying a second reactant (26, H2) into the working fluid (combined fluid from lines 78, 58 and 60).

Regarding claim 5:
The heat engine according to Claim 4, wherein the second supply line (58) is configured to supply the second reactant (26, H2) into the: second conduit (78, 56 and 64; the first reactant is supplied to the second conduit 78, 56 and 64 via first supply line 60) or reactor (also supplies the second reactant to the reactor via line 56 and 64).

Regarding claim 6:
A heat engine (figures 3 and 4) comprising: 
a reactor (66); 
a condenser (heat exchanger 76 that cools the exhaust and removes water from the exhaust gas; column 4, lines 45-55) for condensing a gas  (gases within line 68 and removes water) in a working fluid (combined gases within line 68 that includes CO2 or N2 and H20) of the heat engine; 
a first conduit (68) fluidly coupling an outlet of the reactor (66) to an inlet of the condenser (heat exchanger 76); 
a second conduit (78, 56 and 64) fluidly coupling an outlet of the condenser (heat exchanger 76) to an inlet of the reactor (66); 
a first supply line (60) configured for supplying a first reactant (28, O2) into one or both of the first and second conduits (78, 56 and 64; the first reactant is supplied to the second conduit 78, 56 and 64 via first supply line 60); and 
a second supply line (58) for supplying a second reactant (26, H2) into the working fluid (combined fluid from lines 78, 58 and 60);
wherein the reactor (66) is the combustion chamber of an internal combustion engine (column 4, lines 1-10); and 
wherein the second supply line (58) is configured to supply the second reactant (26, H2) into one of: the second conduit (78, 56 and 64; the first reactant is supplied to the second conduit 78, 56 and 64 via first supply line 60) and into the reactor (66; also supplies the second reactant to the reactor via line 56 and 64).

Regarding claim 7:
The heat engine according to Claim 6, wherein the condenser (heat exchanger 76) comprises a drainage line (84/82) for draining the condensate from the condenser (heat exchanger 76).
Regarding claim 10:
The heat engine according to Claim 6 further comprising the working fluid; 
wherein the working fluid (including hydrogen, oxygen and carbon dioxide; column 4, lines 10-15) comprises a diluent (carbon dioxide is the diluent; column 4, lines 10-15); and 
wherein a concentration of the diluent in the working fluid is at least 5% by volume (in line 78 the working fluid is essentially diluent indicating 100% diluent; column 3, lines 55-65). 
Regarding claim 11:
The heat engine according to Claim 10, wherein the concentration of the diluent in the working fluid is at least 80% by volume (in line 78 the working fluid is essentially diluent indicating 100% diluent; column 3, lines 55-65).
Regarding claim 14:
The heat engine according to Claim 10, wherein a concentration of N2 (O2-H2-N2; column 3, lines 1-5) in the working fluid is less than 70% by volume (H2 can be 24 vol.% indicating O2=76 vol.% X .15=11.4 vol% and N2=64.6 vol.%).
Regarding claim 17:
A method of operating a heat engine comprising: 
providing the working fluid to the heat engine of Claim 6 (see the claim 6 rejection above for the structure of the heat engine in figure 4); 
wherein the working fluid (O2-H2-N2; column 3, lines 1-5) comprises a diluent (diluent N2 =64.6 vol.%; column 3, lines 1-5 calculation H2 can be 24 vol.% indicating O2=76 vol.% X .15=11.4 vol% and N2=64.6 vol.%); and 
wherein the concentration of the diluent in the working fluid is at least 5% by volume (diluent N2 =64.6 vol.%).

Regarding claim 19:
The method according to Claim 17 further comprising: 
supplying the first reactant (O2 of 28); and 
supplying the second reactant (H2 of 26); 
wherein a concentration of N2 in the working fluid is less than 70% by volume (diluent N2 =64.6 vol.%; column 3, lines 1-5).
Regarding claim 20:
The method according to Claim 19, wherein the working fluid comprises the first (O2 of 28) and second reactants (H2 of 26); and wherein the first reactant is O2 (O2 of 28).
Regarding claim 21:
The method according to Claim 20, wherein the second reactant is H2 (H2 of 26).
Regarding claim 22:
The method according to Claim 17 further comprising condensing a combustion product (product in line 68) in the condenser (76), the combustion product comprising H20 (fluid within tank 80; column 4, lines 20-30). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane as applied to claim 6 above, and further in view of US patent application publication number 2002/0023423 to Viteri et al. (Viteri).
Regarding claim 8:
Yamane fails to disclose:
The heat engine according to Claim 6, wherein the condenser comprises a cooling circuit for cooling the working fluid.

Viteri teaches:
	A heat engine (figure 3) that includes a reactor (233), a condenser (210), a first conduit (E’’) and a second conduit (E’). The heat engine uses a diluent (CO2 and H2O; ¶0085) with a first reactant (O2) and second reactant (CH4) to make the working fluid. The condenser further comprises a cooling circuit fluid (212).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane to further include a cooling circuit in the condenser 76 of Yamane as taught by Viteri to cool the working fluid (Viteri , ¶0100).

Claim(s) 9, 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane and Viteri or Yamane as applied to claims 8, 10 and 17 above respectively, and further in view of US patent application publication number 2007/0234702 to Hagen et al. (Hagen).
Regarding claim 9:
Yamane and Viteri fail to disclose:
The heat engine according to Claim 8, wherein the working fluid comprises a diluent selected from the group consisting of Ar, He, Ne, Kr, and Xe.

Hagen teaches:
A thermodynamic cycle that uses a diluent that can include noble gases including argon (J/0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane and Viteri to replace the diluent (C02) with Argon as taught by Hagen. This is a simple substitution of one known element (C02 as taught by Yamane) for another (Argon as taught by Hagen) to obtain predictable results (to control the combustion of the combustor). Note, Argon has a specific heat ratio greater than 1.4 (specifically a heat ratio of 1.667)

Regarding claims 12-13 and 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 9 by Yamane, Viteri and Hagen.

Allowable Subject Matter

Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Furthermore, the prior art of record does not teach “wherein the diluent is selected from the group consisting of Ar, He, Ne, Kr, and Xe; and wherein a concentration of N2 in the working fluid is less than 70% by volume” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 

 Note: in regards to claim 16 the prior art of Yamane teaches N2 but the N2 is a diluent and would no longer be present in the working fluid if the N2 is swapped for Ar as taught by Hagen. In regards to claim 15, the reference teaches a concentration of N2 but indicates that the concentration should stay well above 5% ( N2=56.8 vol. %) because working fluids with lower concentrations cannot operate in practical combustors (column 2, lines 60-68).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746